Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qionghua Weng on 04/22/2021.
The application has been amended as follows: Claim 13 has been cancelled.
Allowable Subject Matter
Claims 1-8, 10-12, 14-16, 18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record alone or in combination failed to teach for independent claims 1, 8, and 15, specifically along with other limitation the limitation of “capturing a voice signal in a vehicle, the voice signal including a first voice signal captured in a first period from a first timestamp to a second timestamp and a second voice signal captured in a second period from a third timestamp to the first timestamp; calculating an acoustic score of an activation keyword extracted from the first voice signal,…calculating a noise level in the vehicle by using the second voice signal; determining a voice activation threshold according to  the noise level in the vehicle,… comparing the acoustic score of the first voice signal with the voice activation threshold determined according to the noise level calculated from the second voice signal…
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Suzuki et al.(US 7567900 B2) teach: (Claim 15) A harmonic structure acoustic signal detection method for detecting a segment that includes speech, as a speech segment, from an input acoustic signal which is divided into a plurality of frames with a predetermined period, said harmonic structure acoustic signal detection method comprising: an acoustic feature extraction step of extracting an acoustic feature using a processor in each frame of the plurality of frames into which the input acoustic signal is divided; and a segment determination step of evaluating a continuity of the extracted acoustic features and of determining a speech segment according to the evaluated continuity, wherein said acoustic feature extraction step includes: a frequency transformation step of frequency-transforming each frame of the plurality of frames to obtain components; a correlation value calculation step of dividing the components obtained through said frequency transformation step into frequency bands of a predetermined bandwidth and calculating a correlation value between components in predetermined frequency bands in the same frame; a weight calculation step of calculating a weight, in a same frame or between adjacent frames, the calculated weight, when a difference between a maximum value of the correlation values and a minimum value of the correlation values is larger than a threshold value, being smaller than the calculated weight when the difference between the maximum value of the correlation values and the minimum value of the correlation values is smaller than the threshold; a correlation value calculation step of dividing the components obtained through said frequency transformation step into frequency bands of a predetermined bandwidth, and of calculating a correlation value between the components in predetermined frequency bands in the same frame; and an extraction step of extracting, as the acoustic feature, an identifier of a frequency band in which the component has a maximum value or a minimum value of the correlation values in the same frame, wherein said segment determination step includes: an evaluation step of calculating an evaluation value for evaluating the continuity of the acoustic features; and a non-speech harmonic structure segment determination step of evaluating temporal continuity of the evaluation values and determining, according to the evaluated temporal continuity, a non-speech harmonic structure segment that has a harmonic structure but is not a speech segment, and wherein, in said segment determination step, the speech segment is determined based on at least one of a correlation value between acoustic features in the same frame and a correlation value between acoustic features in different frames.
The prior art of record Kim et al.(US 8577677 B2) teach: (Claim 11) A method of separating two or more different sound sources using a beamforming technique, the method comprising: applying a plurality of windows to an integrated voice signal input through a microphone array in which beamforming is performed; DFT-transforming the integrated voice signal to which the windows are applied in the applying of the window into a plurality of frequency-domain signals; estimating transfer functions (TFs) having feature values of two or more different individual voice signals from the integrated voice signal to which the windows are applied; determining whether stationary noise or burst noise is detected in the integrated voice signal by comparing a measured energy in one window with a measured energy in a previous window; canceling the stationary noise or the burst noise from the one window of the integrated voice signal; and extracting the two or more different individual voice signals from the noise-canceled integrated voice signal, wherein canceling the stationary noise or the burst noise from the one window of the integrated voice signal comprises: temporarily storing an FFT value of each transformed window; computing energy of the previous window and the one window and measuring a correlation value between the previous window that is currently input and the one window that is input after a previously set time elapses using the FFT value of each frame stored; determining whether the measured correlation value exceeds a previously set threshold value; and when it is determined that the correlation value exceeds a previously set threshold value, detecting and canceling the stationary noise or the burst noise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656